Citation Nr: 1723025	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-02 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for neurological disorders.

2.  Entitlement to service connection for residuals of a diabetic coma, to include as secondary to hypertension. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to May 1990.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction has since been transferred to the RO in Chicago, Illinois.


FINDINGS OF FACT

1.  Neurological disorders are not related to service and did not manifest within one year of separation from service.

2.  A diabetic coma or underlying diabetes mellitus is not related to service, is not related to hypertension, and did not manifest within one year of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for neurological disorders have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for residuals of a diabetic coma, to include as secondary to hypertension have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated July 2010 and May 2011.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran has not been provided with a VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that there was no event, injury, or disease related to a claimed condition that occurred in service, and VA therefore has no duty to provide a medical examination.
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims service connection for neurological disorders and a diabetic coma, to include as secondary to hypertension.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as diabetes mellitus or organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any symptoms of or treatment for neurological disorders, diabetes, or a diabetic coma.  No such disabilities were noted at the Veteran's March 1990 separation examination.

Private treatment records reflect that in November 2009 the Veteran was admitted to the hospital with severe right upper extremity pain and weakness.  An MRI showed a partial tear of the supraspinous tendon and supraspinous tendinitis.  While admitted he suffered from acute renal failure in the setting of diabetic nephropathy, which resolved.  He was discharged with diagnoses of acute right upper extremity weakness secondary to brachial plexopathy and neuralgic amyotrophy, confirmed by electromyography study (EMG).  At follow-up treatment in December 2009, he was diagnosed with right brachial plexopathy which could be related to a diabetic or viral etiology, as well as a problem with his right shoulder joint.  

VA treatment records reflect that in January 2010 the Veteran reported suffering nerve damage in his right hand.  Treatment records do not document any potential relationship to service or to a service-connected disability.

In his May 2010 claim, the Veteran at one point stated that his neurological symptoms began in August 1986.  In his associated pension claim outside the scope of this appeal, the Veteran stated that his severe neurological symptoms began in November 2009.

In a July 2010 statement, the Veteran's uncle reported that since discharge the Veteran progressively began to show signs of nervous fatigue.  In a separate July 2010 statement that appears to have been misdated as July 2009, the Veteran's friend reported that since being discharged the Veteran was diagnosed with diabetes, and that he recently lost his job having been diagnosed with severe nerve damage.

In his November 2010 claim, the Veteran reported that he went into a diabetic coma caused by hypertension.

At his June 2011 VA examination for hypertension, the Veteran reported that he was diagnosed with diabetes mellitus in 2006.  He reported being in intensive care in October 2010, being told he was in a diabetic coma.  The examiner did not further comment on this treatment due to lack of access to records.

In a January 2012 notice of disagreement, the Veteran reported that his neurological disorder affected his right side, knee, shoulder, arm, and hand.  He further stated that he had been prescribed insulin for his diabetes in service.

VA treatment records reflect ongoing treatment for the Veteran's diabetes mellitus and its associated complications.  There is no discussion of onset or etiology of the Veteran's diabetes mellitus or its claimed association with service or with hypertension.  

The Board finds that the evidence weighs against a finding that diabetes mellitus or a diabetic coma is related to service, is related to hypertension, or manifested within one year of separation.  It is not clear precisely what during his two-week hospital stay the Veteran is referring to as his diabetic coma.  His acute renal failure, attributed to diabetic nephropathy, is the most serious of the diabetic manifestations which occurred during that time.  In any event, there is no evidence to support a claim of service connection beyond the Veteran's own statements, and these are inconsistent.  The service treatment records, which do not reflect any diagnosis of diabetes, are more credible than the Veteran's statement that he was prescribed insulin while in service, particularly since the Veteran himself reported a diagnosis date in 2006 at his hypertension VA examination.  As to the relationship between hypertension causing or aggravating the Veteran's diabetic symptoms, there is no evidence in the record to support this statement.  The Veteran is not competent to make such a finding has provided no basis to indicate such a relationship.  For these reasons, the Board finds that the evidence weighs against a finding that diabetes mellitus or a diabetic coma is related to service, is related to hypertension, or manifested within one year of separation.  Service connection is therefore denied.

The Board likewise finds that the evidence weighs against a finding that neurological disorders are related to service or manifested within one year of separation.  Aside from an onset date of 1986 listed in the Veteran's May 2010 claim, there is no evidence that his brachial plexopathy existed prior to 2009, nor is there any evidence connecting it to service.  The Veteran's physician believed that it was either a diabetic complication or caused by a virus.  As the Board herein denies service connection for diabetes mellitus, service connection on a basis secondary to diabetes is not available.  The Veteran's uncle vaguely stated in July 2010 that he suffered from nervous fatigue after discharge, but he neither gives a specific date nor describes what nervous fatigue is and whether it might relate to his current condition.  For these reasons, the Board finds that the evidence weighs against a finding that neurological disorders are related to service or manifested within one year of separation, and service connection is therefore denied.


ORDER

Service connection for neurological disorders is denied.

Service connection for residuals of a diabetic coma, to include as secondary to hypertension, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


